UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2013 COMMAND CENTER, INC. (Exact name of registrant as specified in its charter) Washington 000-53088 91-2079472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3901 N. Schreiber Way, Coeur d’Alene, Idaho Address of principal executive offices Zip Code Registrant’s telephone number, including area code:208-773-7450 (Former name or former address, if changes since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Resignation of Officer. On May 17, 2013, Dan Jackson resigned asCommand Center, Inc.’s(the “Company”) Chief Financial Officerand as an employee (a copy of his resignation is filed as Exhibit 10.1 to this Current Report on Form 8-K).There is no known disagreement by Mr. Jackson on any matter relating to the Company’s operations, policies or practices. Mr. Jackson has not had any material direct or indirect interest in any Company transactions since the beginning of the Company’s last fiscal year or in any currently proposed transaction. Item 9.01Financial Statements and Exhibits (d)Exhibits Resignation letter, dated May 17, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Command Center, Inc. May 20, 2013 By: /s/Frederick Sandford 3
